DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 recites the limitation “the via” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 8-9 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Saketi et al. (Saketi, US 2019/0139794 A1) in view of Dahm et al. (Dahm, US 2011/0204261 A1)
Regarding claims 1 and 25, Saketi teaches light-emitting system, comprising: a plurality of light-emitting diodes (LEDs) (semiconductor device 112 in FIG. 2A and [0018]), wherein at least one LED of the plurality of LEDs has a nearest neighbor distance of 50 micrometers (um) or less (paragraph [0002]) and one or more electrodes in electrical communication with the electrode (see FIG. 2A).
Saketi fails to teach the plurality of LEDs is configured to be operated at a current density of at least 1 A/mm2.
Dahm teaches plurality of LEDs is configured to be operated at a current density of at least 1 A/mm2 see paragraph [0232]). At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to operate with low current density, because LED can be used for portable device.  
Regarding claims 2-5, Saketi teaches light-emitting system, comprising: a plurality of light-emitting diodes (LEDs) (semiconductor device 112 in FIG. 2A and [0018]), wherein the plurality of LEDs is configured to be operated at a current density of at least 5 A/mm2 and wherein at least one LED of the plurality of LEDs has a nearest 
Regarding claims 8-9, Saketi teaches light-emitting system, wherein the plurality of LEDs is mounted on a substrate, wherein the substrate is electrically isolated from any electrode of the light-emitting system and wherein the substrate is a metal-core PCB, a lead frame substrate, or a composite substrate (Carrier Substrate 114 in FIG. 2A).  
Regarding claim 18, Saketi teaches light-emitting system, wherein the light-emitting system is configured to produce cumulative emissions of substantially white light (paragraph [0048] i.e. a common color).
 Allowable Subject Matter
Claims 6-7, 10-16 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Response to Arguments
Applicant's arguments filed on 4/9/2021 have been fully considered but they are not persuasive.  Remarks page 5 applicant assert that it would have been obvious or even possible to operate the micro LEDs in Saketi at such high current densities. Due to the absence of tests showing, the examiner concludes that applicant's assertion is mere conclusive statement. Applicant is reminded that arguments of counsel cannot take the place of factually supported objective.  See MPEP 2145. 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415.  The examiner can normally be reached on M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIAS ULLAH/Primary Examiner, Art Unit 2893